EXHIBIT 21 SUBSIDIARIES OF REGISTRANT The registrant has the following subsidiaries: Ÿ Armada Oil and Gas, Inc., a Nevada corporation (subsidiary of Armada Oil, Inc.) Ÿ Armada Operating, LLC, a Texas limited liability company (subsidiary of Armada Oil, Inc.) Ÿ Mesa Energy, Inc., a Nevada corporation (subsidiary of Armada Oil, Inc.) Ÿ Mesa Midcontinent, LLC, a Texas limited liability company (subsidiary of Mesa Energy, Inc.) Ÿ Armada Midcontinent, LLC, an Oklahoma limited liability company (formerly known as MMC Resources LLC and a subsidiary of Mesa Energy, Inc.)
